Citation Nr: 1117654	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hand arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Louis, Missouri, VA Regional Office (RO).  

Initially, the Board notes that an August 2007 statement of the case pertaining to service connection for bilateral hand arthritis notes that service connection for bilateral hand arthritis remained denied, except for a grant of service connection for right first metacarpal phalangeal joint degenerative arthritis, which was implemented in an August 2007 rating decision.  In an October 2007 VA Form 9, the Veteran referenced the x-ray examination showing right first metacarpal phalangeal joint degenerative arthritis, and stated that she still had pain in her hands, suggesting a progressive disorder.  Thus, the Board has jurisdiction over the issue of entitlement to service connection for bilateral hand arthritis, regardless of November 2007 letter from the agency of original jurisdiction (AOJ).  


FINDING OF FACT

There is no competent medical evidence showing that the Veteran has been diagnosed with arthritis of the hands (other than the degenerative arthritis of the right first metacarpal phalangeal joint for which service connection has already been established).  


CONCLUSION OF LAW

Arthritis of the hands was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  With respect to the Dingess requirements, the VCAA notification letters of record failed to provide notice of the type of evidence necessary to establish a disability rating or effective date for the claim on appeal.  However, such failure is harmless.  The preponderance of the evidence is against the claim; hence, any question as to a disability rating and an effective date to be assigned is moot.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her representative has pointed out any other deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports, a VA contract examination report, and the Veteran's statements.  

The Board notes that the April 2005 VA contract examination report reflects that the examiner reviewed the Veteran's past medical history, including her service treatment records, documented the current medical complaints and conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, degenerative disc disease, or sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In her claim for benefits, the Veteran asserted that she had been treated for, and diagnosed with, bilateral arthritis of the hands.  Her service treatment records and post-service medical records do show that she complained of pain in her hands and had difficulty with certain tasks.  However, upon VA contract examination in April 2005, it was noted that X-rays showed that arthritis was not present in the hands.  Additionally, subsequent X-rays in August 2006 were also negative for arthritis of the hands (other than the degenerative arthritis of the right first metacarpal phalangeal joint for which service connection has already been established).  Moreover, she has neither submitted, nor identified, medical evidence showing that she has been diagnosed with arthritis of both hands.  In the absence of a clinical diagnosis of the claimed disability, the claim for service connection for arthritis of the hands must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Veteran is competent to report complaints of pain in her hands.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Her complaints are credible.  However, she is not competent to provide a medical diagnosis of a chronic orthopedic disability, to include arthritis.  Hence, her statements alone are insufficient to establish a diagnosis of arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for bilateral hand arthritis is denied.  



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


